DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 9, 19 are objected to because of the following informalities: 
Regarding claim 1, line 4, the term “a vector” should be --the vector--.
Appropriate correction is required.
Regarding claim 2, line 2, the term “a vector” should be --the vector--.
Regarding claim 9, line 3, the term “a vector” should be --the vector--.
Regarding claim 19, lines 4-5, the term “a partial response mask” should be --the partial response mask--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 17-19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, line 2, the term “the Bahl-Cocke-Jelinek-Raviv (BCJR)” lacks antecedent basis.  The claim 4 should depends on claim 3 instead of claim 1.
Regarding claim 7, lines 2 and 3, the terms “the down intersymbol interference” and “the cross intersymbol interference” lack antecedent basis.
Regarding claim 17, line 4, the term “the down intersymbol interference” lacks antecedent basis; line5, the term “the more or more data bits of odd samples r(1) “ lacks antecedent basis.
Regarding claim 19, line 5, the term “the partial response target” lacks antecedent basis.
Regarding claim 23, line 5, the term “the size” lacks antecedent basis; line 8, the term “the coded bits” lacks antecedent basis.
Claims 2-3, 5-6, 8, 18, 20, and 22 are rejected by virtue of their dependency.
Allowable Subject Matter
Claims 10-16, 21-22 are allowed.
Claims 1 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a method of noise detection and prediction for a hard disk drive (HDD), comprising: detecting a partial response equalized filtered output y(1) resulting from the received sample r(1) at a trellis-detector;  wherein an intersymbol interference resulting from the partial response equalized filtered output y(1) is reduced and wherein a first block of coded bit log-likelihood ratios (LLRb) and a second block of coded bit log-likelihood ratios (LLRb) are outputted;  iteratively decoding one or more error correction codes embedded in the second block of log-likelihood ratios (LLRb) so as to output a third block of log-likelihood ratios (LLR1); receiving at a deep neural network noise predictor, the first block of coded bit log-likelihood ratios (LLRb), the partial response equalized filtered output y(1), the third block of log-likelihood ratios (LLR1), and the one or more samples r(2) up to r(n), wherein the deep neural network noise predictor is configured to predict a media noise term of the partial response equalized filtered output y(1), and wherein the one or more samples r(2) up to rn, the first block of coded bit log-likelihood ratios (LLRb) and the iteratively decoded second block of log-likelihood ratios (LLR1) improves estimation of the media noise and reduces a bit error rate (BER); and turbo equalizing through iteratively exchanging between the trellis-detector, the deep neural network noise predictor and the channel decoder in multiple passes so as to provide an improved media noise estimate nm of the media noise, and wherein the trellis detector is configured to cancel the media noise after multiple iterations upon a converged bit error rate (BER) as recited in claims 1 and 9; and a deep neural network a posteriori probability (APP) detector, wherein the deep neural network a posteriori probability (APP) detector is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al (US 2009/0180571) disclose a digital broadcasting system and method of processing data.
Sezginer et al (US 2012/0093246) disclose a channel estimation method.
Gomony et al (US 2022/0038313) disclose a method and apparatus for signal processing with neural networks.
Mueller et al (US 2011/0026601) disclose an apparatus and method for decoding signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
February 24, 2022